          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 1 of 28



                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


SIERRA CLUB,

            Plaintiff,

                v.

UNITED STATES ARMY CORPS OF
ENGINEERS; Lieutenant General Todd                 CIVIL ACTION NO. 1:20-CV-460
T. Semonite (in his official capacity as
Commanding General and Chief of
Engineers of the U.S. Army Corps of
Engineers); Colonel Kenneth N. Reed (in
his official capacity as District
Commander of the U.S. Army Corps of
Engineers Fort Worth District); Colonel
Timothy R. Vail(in his official capacity as
District Commander of the U.S. Army
Corps of Engineers Galveston District);
Brandon W. Mobley (in his official
capacity as Chief, Regulatory Division,
U.S. Army Corps of Engineers); and Kristi
McMillan (in her official capacity as
Leader, Central Evaluation Unit, U.S.
Army Corps of Engineers).

           Defendants.


                              AMENDED COMPLAINT
                     FOR DECLARATORY AND INJUNCTIVE RELIEF

               Sierra Club submits this Amended Complaint under Federal Rule of Civil Procedure

15(a)(1)(B). For the convenience of the court and the parties Sierra Club states that this is

substantially the same as the original complaint except for updating and amending the introductory

and background allegations (specifically, paragraphs 2-6, 33, 40-43, and 75), the First Claim for relief

(specifically, paragraphs 79-83), and Prayer for Relief concerning Nationwide Permit 12 and its




                                                   1
             Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 2 of 28



application to the Permian Highway Pipeline; correcting the paragraph numbering and minor

typographical errors; and responding to Defendants’ affirmative defenses.

                                     NATURE OF THE CASE

        1.       This is an action for declaratory and injunctive relief challenging the U.S. Army

Corps of Engineers’ (the “Corps” or “USACE”) permitting the discharge of dredge and fill material

into waters of the United States (“WOTUS”) in the construction of the Permian Highway Pipeline

(hereafter “the pipeline” or “PHP”), a proposed natural gas pipeline approximately 428.54 miles

long from the Waha Interconnect in Reeves County, Texas, to the delivery point in Colorado

County, Texas. Because the pipeline will cross a number of jurisdictional waters of the United States,

and discharge dredge and fill material into them, it is proceeding pursuant to “verifications” the

Corps issued under Nationwide Permit 12 (“NWP 12”).

        2.       On April 15, 2020, however, the United States District Court for Montana concluded

that the Corps’ failure to consult with the U.S. Fish and Wildlife Service (the “Service” or “FWS”)

under Endangered Species Act (“ESA”) section 7 prior to issuing NWP 12 was arbitrary, capricious,

and unlawful. Northern Plains Resource Council et. al. v. U.S. Army Corps of Engineers, No. 19-44-GF-

BMM, 2020 WL 1875455 (D. Mont. April 15, 2020) (“Northern Plains”). Because the Keystone XL

pipeline had relied on NWP 12 for authorization to conduct dredge and fill activities in waters of the

United States, the District of Montana enjoined any further dredge and fill activity on that pipeline

pending completion of the Section 7 consultation process.

        3.       This Court should likewise enjoin the Corps’ authorization of any dredge or fill

activity in connection with the Permian Highway Pipeline under NWP 12 pending completion of the

consultation process for NWP 12 and the Corps’ compliance with all environmental statutes and

regulations.




                                                    2
             Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 3 of 28



        4.       The Corps’ issuance of the NWP 12 verifications for the PHP also violated the

National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq., and applicable regulations.

Specifically, the Corps failed to prepare an environmental impact statement or environmental

assessment for its adoption and incorporation of the Terms and Conditions of the Service’s

February 3, 2020 biological opinion and incidental take statement into the verifications, which

constitutes a “major federal action” that requires NEPA analysis. Sierra Club v. U.S. Army Corps of

Engineers, 803 F.3d 31, 45-47 (D.C. Cir. 2015); 40 C.F.R. § 1508.18. The Corps’ violation of NEPA

means it failed to take the required “hard look” at the environmental impacts of its implementation

of the terms and conditions through the verifications and did not consider their direct, indirect and

cumulative impacts on the jurisdictional waters or the Corps Action Areas.

        5.       Additionally, under the Service’s regulations, “reinitiation of consultation is required

and shall be requested by the Federal agency or by the Service,” where “new information reveals

effects of the action that may affect listed species . . . in a manner or to an extent not previously

considered.” 50 C.F.R. § 402.16. The Corps has not, however, reinitiated consultation on the

verifications in light of the District of Montana’s holding that the Corps’ issuance of NWP 12 was

arbitrary, capricious, and unlawful.

        6.       The Corps’ actions as set forth herein, including but not limited to the agency’s

finding that the issuance of NWP 12 would have “no effect” on endangered species and its failure to

engage in Section 7 consultation for the NWP program, and its resulting approval and verification of

the Permian Highway’s water crossings under NWP 12, were arbitrary and capricious, an abuse of

discretion or not in accordance with law contrary to the Administrative Procedure Act (“APA”), 5

U.S.C. §706(2)(A). The Corps’ actions also constitute agency action unlawfully withheld or

unreasonably delayed contrary to the APA, 5 U.S.C. §706(1). Plaintiffs request that the Corps




                                                    3
                 Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 4 of 28



verifications be vacated, and the court issue an injunction halting the PHP’s dredge and fill of

WOTUS, unless and until the Corps issues a valid permit for this activity.

                                           JURISDICTION AND VENUE

            7.       This Court has jurisdiction under 28 U.S.C. § 1331 (questions of federal law); 28

U.S.C. § 1346 (United States as a defendant); and the APA, 5 U.S.C. §§ 701-06. The relief requested

is authorized under 28 U.S.C. §§ 2201 (declaratory judgment), 2202, and 1361 (action to compel an

officer of the United States); and 5 U.S.C. §§ 704–06.

            8.       Venue is proper in this judicial district and in this Court under 28 U.S.C. §

1391(e)(1)(A) and (B). Defendants are a federal agency and officers who reside in this judicial

district; a substantial part of the events or omissions giving rise to the claims occurred here; and a

portion of the PHP and the Corps’ jurisdictional waters and Corps’ Action Areas at issue are in this

district.

            9.       This case is related to City of Austin, et. al. v. Kinder Morgan Texas Pipeline, LLC, W.D.

Tex. no. 1:20-cv-138-RP pending before this court, which involves claims concerning Nationwide

Permit 12, the Service’s biological opinion and NEPA.

                                                         PARTIES

            PLAINTIFF:

            10.      Plaintiff Sierra Club was founded in 1892 and is the nation’s oldest grassroots

environmental organization. Sierra Club is incorporated in California, and has its headquarters in

Oakland, California. It has more than 784,000 members nationwide, including more than 27,000

members in Texas in its Lone Star Chapter. Sierra Club is dedicated to the protection and

preservation of the natural and human environment, including but not limited to wetlands, rivers,

streams, forests and wildlife, including threatened and endangered species and their habitats. Sierra

Club’s mission is to explore, enjoy and protect the wild places of the earth; to practice and promote


                                                          4
           Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 5 of 28



the responsible use of the earth’s ecosystems and resources; and to educate and enlist humanity to

protect and restore the quality of the natural and human environments.

        11.     Sierra Club has members in Texas whose real property, recreational, aesthetic,

business, and/or environmental interests have been, are being, and will be adversely affected by the

Defendants’ actions as set forth herein. Sierra Club brings this action on behalf of itself and its

members.

        12.     Sierra Club and its members monitor the use of waters of the United States and

compliance with the law respecting these water bodies, educate their members and the public

concerning the management of these water bodies, and advocate policies and practices that protect

the natural value of these water bodies.

        13.     Sierra Club members will suffer concrete injury from the construction and operation

of the PHP and its impacts on the Corps’ jurisdictional waters and the USACE Action Areas

without adequate environmental review or adequate opportunities for public notice and comment.

Members of the Sierra Club use and enjoyment of jurisdictional waters and the USACE Action

Areas described in the Corps’ verification and the Service’s biological opinion would be diminished

by the PHP. Sierra Club members own property that will be crossed by the pipeline and will be

subjected to the noise, air pollution, sediment runoff, clearing of vegetation and aesthetic damage

attendant to the construction and heavy machinery. Sierra Club members also use the waterways and

surrounding areas that stand to be filled and deforested by the construction and operation of the

PHP for recreation and business purposes such as wildlife and bird viewing, fishing, hiking, and

camping.

        14.     The acts and omissions alleged here further harm Sierra Club’s members’

environmental, aesthetic, and welfare interest in using and enjoying the natural environment in areas

adversely affected by the construction of the PHP. The construction of the PHP is causing harm to


                                                    5
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 6 of 28



lands, plant life, aquatic life, and natural ecosystems that Sierra Club members use and enjoy, thus

harming their recreational and aesthetic interests.

        15.     Sierra Club and its members are and will be injured as a result of the Defendants’

authorization of the Project without the preparation of the appropriate environmental analyses

required by NEPA, thereby depriving Sierra Club and its members of procedural rights and

protections to which they would otherwise be entitled. Sierra Club and its members regularly

comment on NEPA documents and rely on information and data contained in these documents to

plan their activities, to prepare and inform their participation concerning agency actions, and to

disseminate the information to their members/citizens and the general public for their information

and use. These activities are impaired when, as in this case, the Corps fails to prepare NEPA

documents and give public notice and opportunity for participation as required.

        16.     Sierra Club members would attend public hearings, offer comments, and otherwise

remain actively involved in any public review process for the PHP should Defendants offer one.

The procedural and informational interests and organizational purposes of Sierra Club and its

members are and will be directly injured by the Defendants’ failure to comply with the statutes and

regulations cited in this Complaint.

        17.     The Corps’ failures also hamper Sierra Club’s ability to perform certain

programmatic functions essential to its mission, such as ensuring that federal agencies properly

consider public health and environmental protections in issuing any final agency action, and

educating the public about those impacts.

        18.     Sierra Club members use, enjoy, or depend on the water bodies affected by the

Corps’ NWP 12, as well as its verifications of the PHP, and rely on these for clean water, healthy

forests and wetland ecosystems, presence of wildlife, and outdoor recreation and business activities




                                                      6
           Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 7 of 28



of various kinds, including nature study, photography, commercial guiding, bird-watching, fishing,

canoeing, hunting, backpacking, camping, solitude, and a variety of other activities.

        19.     Sierra Club’s and its members’ protectable health, recreational, aesthetic, procedural,

informational, and organizational interests have been and continue to be harmed by the Corps’

failure to halt discharge of dredge and fill materials by the PHP; and its failure to fulfill its legal

obligation to fully consider the environmental and public health impacts of PHP construction and

dredge and fill activities in jurisdictional waters in the Corps’ Action Area, as required by NEPA.

        20.     If the Corps complied with the vacatur of NWP 12 and with NEPA, as the law

requires, it would redress Sierra Club’s members’ injuries. The Corps would not be permitting the

unlawful discharge of dredge and fill material into the jurisdictional waters. And Sierra Club

members would be able to participate in any NEPA process. The agency would be required to

consider and respond to Sierra Club’s members’ environmental, public health, and aesthetic

concerns, including additional public health and environmental conditions on further construction

or denying or rescinding the verifications.

        21.     The Defendants’ actions at issue in this case pose an imminent risk of harm and

cause harm to Plaintiff’s interests. Plaintiff has exhausted their administrative remedies or has no

administrative remedies for the actions alleged. The actions challenged in this complaint are either

final actions or actions unlawfully held subject to judicial review under the APA. An actual,

justiciable controversy exists between Plaintiff and Defendants. Plaintiff has standing for the claims

made herein; and Plaintiff has no adequate remedy at law.

    DEFENDANTS:

        22.     Defendant United States Army Corps of Engineers is the federal agency charged

with administering permits under section 404 of the Clean Water Act for discharge of dredged or fill




                                                      7
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 8 of 28



material into the waters of the United States. The Corps is headquartered in Washington, D.C. The

Corps has district offices throughout the country, including the Fort Worth and Galveston districts.

        23.     Defendant Todd T. Semonite is Commanding General and Chief of Engineers of the

U.S. Army Corps of Engineers in Washington, D.C. and is designated to act for the Secretary of the

Army. Plaintiff brings this action against him in his official capacity only. He is the federal officer

personally responsible for compliance with any injunction related to the Corps that this Court issues.

        24.     Defendant Kenneth N. Reed is the District Commander of the U.S. Army Corps of

Engineers, Fort Worth District. Plaintiff brings this action against him in his official capacity only.

        25.     Defendant Col. Timothy R. Vail is the District Commander of the U.S. Army Corps

of Engineers, Galveston District. Plaintiff brings this action against him in his official capacity only.

        26.     Defendant Brandon W. Mobley is the Chief, Regulatory Division for the Corps who

signed the Fort Worth District NWP 12 verification for PHP at issue in this lawsuit. Plaintiff brings

this action against him in his official capacity only.

        27.     Defendant Kristi McMillan is the Leader, Central Evaluation Unit for the Corps who

signed the Galveston District NWP 12 verification for PHP at issue in this lawsuit. Plaintiff brings

this action against her in her official capacity only.

                      STATUTORY AND REGULATORY FRAMEWORK

                          The Clean Water Act and Nationwide Permit 12

        28.     The Clean Water Act was enacted by Congress in 1972 to “restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To achieve

this goal, section 404 of the Clean Water Act prohibits the discharge of any pollutant, including

dredged spoil or other fill material, into navigable waters unless authorized by a permit. Id. § 1344.

        29.     Section 404 of the Clean Water Act gives the Corps primary responsibility for

permitting construction activities that involve dredge and fill of U.S. waters. 33 U.S.C. § 1344. The


                                                     8
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 9 of 28



Corps oversees the section 404 permit process and must comply with guidelines promulgated by the

U.S. Environmental Protection Agency (“EPA”), which are incorporated into the Corps’ own

regulations. Id. § 1344(b)(1); 33 C.F.R. §§ 320.4(b)(4), 325.2(a)(6). The underlying intent behind the

guidelines, known as the 404(b)(1) guidelines and set forth at 40 C.F.R. Part 230 subparts B through

J, is that dredged or fill material should not be discharged if it will result in an unacceptable impact

on the aquatic ecosystem. 40 C.F.R. § 230.1(c).

        30.     The guidelines provide that no discharge of dredged or fill material shall be

permitted for an individual project: (1) if there is a practicable alternative to the proposed discharge;

(2) if the discharge causes or contributes to violations of applicable state water quality standards; (3)

if the discharge will cause or contribute to significant degradation of the environment; and (4) unless

all appropriate steps have been taken to minimize potential adverse impacts. 40 C.F.R. § 230.10. The

Corps’ regulations also require that destruction of wetlands is to be avoided to the extent practicable.

33 C.F.R. § 320.4(r).

        31.     When issuing an individual section 404 permit for a specific project, the Corps must

comply with the requirements of NEPA, which are set forth below.

        32.     An alternative to the individual 404 permit process is the nationwide permit

program. Section 404(e) allows the Corps to, “issue general permits on a State, regional, or

nationwide basis for any category of activities involving discharges of dredged or fill material if the

Secretary determines that the activities in such category are similar in nature, will cause only minimal

adverse environmental effects when performed separately, and will have only minimal cumulative

adverse effect on the environment.” 33 U.S.C. § 1344(e)(1).

        33.     One such nationwide permit is NWP 12, which authorizes “[a]ctivities required for

the construction, maintenance, repair, and removal of utility lines and associated facilities [including

natural gas pipelines] in waters of the United States, provided the activity does not result in the loss


                                                    9
            Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 10 of 28



of greater than 1/2-acre of waters of the United States for each single and complete project.” 82

Fed. Reg. 1860, 1985 (Jan. 6, 2017). NWP 12 also authorizes discharges into waters of the United

States for the construction of related substation facilities, access roads, and overhead utility lines,

“provided the [related] activity, in combination with all other activities included in one single and

complete project, does not result in the loss of greater than 1/2-acre of waters of the United States.”

Id. The Corps issued NWP 12 for the first time in 1977 and it has been reissued every five years

since then, most recently in 2017. Id. at 1860, 1985-86.

        34.     Permittees may proceed with activities authorized by NWP 12 without notifying the

Corps. See 33 C.F.R. § 330.1(e)(1). However, under certain “general conditions,” permittees must

notify the Corps’ district engineers of their project through submission of a preconstruction

notification and await verification before the project may proceed under the NWP. Id. §§ 330.1(e)(1),

330.6(a).

        35.     Under General Condition 18(c) to the Corp’s nationwide permits, non-federal

permittees or applicants must submit a preconstruction notification to the Corps district engineer if

the activity “might affect” any listed species or designated critical habitat, and “shall not begin work”

on the activity until notified by the district engineer that the requirements of the ESA have been

satisfied. 82 Fed. Reg. at 1999-2000. The preconstruction notification “must include the name(s) of

the endangered or threatened species that might be affected by the proposed activity or that utilize

the designated critical habitat that might be affected,” and the district engineer will then “determine

whether the proposed activity ‘may affect’ or will have ‘no effect’ [on] listed species and designated

critical habitat.” 82 Fed. Reg. at 1999. If a “may effect” determination is made, the Corps will

undertake Section 7 consultation with the FWS or National Marine Fisheries Service or both as

appropriate.




                                                    10
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 11 of 28



       The Endangered Species Act and the Section 7 Consultation Process for NWP 12

         36.      The Endangered Species Act requires federal agencies, through consultation with the

Service, to “insure that any action authorized, funded, or carried out by the agency . . . is not likely to

jeopardize the continued existence of” any listed species or adversely modify its critical habitat. 16

U.S.C. § 1536(a)(2). “Action” is defined to include all activities or programs of any kind authorized,

funded, or carried out by federal agencies, including actions directly or indirectly causing

modifications to the land, water, or air. 50 C.F.R. § 402.02. An agency must initiate consultation with

the Service whenever it takes an action that may affect a listed species, subject to limited exceptions.

50 C.F.R. § 402.14(a).

         37.      The result of the interagency consultation process is a biological opinion that

evaluates impacts to listed species to determine if the action is likely to jeopardize the species’

existence or adversely modify critical habitat. If the conclusion of the opinion results in a

determination of jeopardy or adverse modification, then the opinion identifies changes to the action

to avoid these effects. 16 U.S.C. § 1536(b).

         38.      If the Service concludes that an action is not likely to jeopardize listed species, the

Service provides the action agency with a written statement, commonly known as an “incidental take

statement” (“ITS”). See 16 U.S.C. § 1536 (b)(4)(i); 50 C.F.R. § 402.14(i). The ITS must specify “the

impact of such incidental taking”; specify the “reasonable and prudent measures” that are “necessary

or appropriate to minimize such impact”; and “terms and conditions” that the action agency must

comply with to implement the reasonable and prudent measures. 16 U.S.C. § 1536(b)(4)(i),(ii),(iv); 50

C.F.R. § 402.14(i)(1)(i),(ii),(iv).

         39.      To comply with the ESA for NWP 12-authorized activities, the Corps applies NWP

General Condition 18(a), which states that “[n]o activity is authorized under any NWP which ‘may

affect’ a listed species or critical habitat, unless ESA section 7 consultation addressing the effects of


                                                     11
         Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 12 of 28



the proposed activity has been completed.” 82 Fed. Reg. at 1999. Similarly, General Condition 32

provides that “the permittee cannot begin the activity until receiving written notification from the

Corps that there is ‘no effect’ on listed species.” Id. at 2003 (emphasis added).

        40.     On July 1, 2019, several public-interest organizations, including Plaintiff, served

notice of their intent to sue the Corps for violations of the ESA, 16 U.S.C. §§ 1531-44, in

connection with the reissuance of NWP 12. The organizations subsequently filed suit in the District

of Montana, alleging that the Corps’ determination that the issuance of the NWP would have “no

effect” on endangered species was arbitrary and capricious, and that the Corps unlawfully failed to

initiate formal programmatic consultation regarding the effects of NWP 12 on terrestrial and aquatic

species, in direct violation of the requirements of Section 7 of the ESA.

        41.     In an April 15, 2020 decision, the U.S. District Court for Montana agreed with the

public interest organizations, holding that the Corps had arbitrarily and unlawfully failed to consult

with the U.S. Fish and Wildlife Service on the nationwide permit as required under ESA section 7

before issuing NWP 12. See Northern Plains, 2020 WL 1875455 at *7-8 (D. Mont. April 15, 2020).

Accordingly, the district court enjoined any further dredge and fill activity necessary for the

construction of the Keystone XL pipeline, which relied on NWP 12 to authorize the construction of

the pipeline. Id., amended by, 2020 WL 3638125 (May 11, 2020) (vacating NWP 12 for failure to

comply with the ESA and remanding to the Corps for compliance).1

        42.     Every Corps’ decision reissuing NWP 12 (or a subsequent permit) without engaging

in a programmatic consultation under Section 7 of the ESA has now been held invalid. See Nat’l

Wildlife Fed’n v. Brownlee, 402 F.Supp.2d 1 (D.D.C. 2005) (invalidating the 2002 NWP 12 for failure to
1
  The district court also vacated NWP 12 and issued a nationwide injunction on the Corps’ use of
NWP 12 pending the Corps’ nationwide Section 7 consultation and reissuance of the NWP. The
Ninth Circuit denied the Corps’ motion for stay pending appeal and found the Corps had no
likelihood of success on the merits and did not show irreparable harm. The U.S. Supreme Court
subsequently limited the vacatur and injunction to the Keystone XL pipeline. The Corps’ appeal to
the Ninth Circuit of the Montana district court order is pending.

                                                   12
         Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 13 of 28



undertake a programmatic Section 7 consultation); Northern Plains, 2020 WL 1875455. Other courts

have struck down similar programmatic agency actions taken without first engaging in a

programmatic Section 7 consultation. See, e.g., W. Watersheds Project v. Kraayenbrink, 632 F.3d 472 (9th

Cir. 2011) (vacating BLM amendments to national grazing regulations for failure to engage in a

programmatic consultation).

        43.     Here, the Service’s biological opinion and accompanying incidental take statement

are not effective unless and until the Corps issues all required Clean Water Act authorizations for the

project. Biological Opinion at 52. The Corps’ verifications and the associated biological opinion and

incidental take statement for the PHP are explicitly conditioned on compliance with the terms and

conditions of NWP 12. SWF-2018-00227 at 1-2 (Fort Worth District verification) and SWG-2018-

00737 at 1-2 (Galveston District verification); see also NWP 12 Final Decision Document at 65-66

(requiring compliance with NWP conditions and “the safeguards” discussed in the NWP “to ensure

that [any action] do[es] not violate the ESA”).

        44.     Because NWP 12 was arbitrary and capricious and issued in violation of the ESA, as

set forth in Northern Plains, the Corps’ allowance of the Permian Highway’s water crossings and its

verifications pursuant to NWP 12 are arbitrary and capricious and contrary to the ESA.

        45.     Because the terms and conditions of the agency action now differ from the

assumptions underlying the biological opinion, the Corps must reinitiate consultation to ensure they

do not violate the ESA. See 50 C.F.R. § 402.16 (“reinitiation of consultation is required and shall be

requested by the Federal agency or by the Service,” where “new information reveals effects of the

action that may affect listed species . . . in a manner or to an extent not previously considered.”).

                              The National Environmental Policy Act

        46.     NEPA is our “basic national charter” for environmental protection. 40 C.F.R. §

1500.1. Among the statute’s goals are to “insure that environmental information is available to


                                                   13
         Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 14 of 28



public officials and citizens before decisions are made and actions are taken”; and to “help public

officials make decisions that are based on [an] understanding of environmental consequences, and

take actions that protect, restore, and enhance the environment.” Id. §§ 1500.1(b)-(c).

        47.     To achieve these objectives, NEPA requires all agencies of the federal government

to prepare an environmental impact statement for all “major Federal actions significantly affecting

the quality of the human environment.” 42 U.S.C. § 4332(2)(C). According to regulations

promulgated by the Council on Environmental Quality, an agency created by Congress to

implement NEPA, the term “major Federal action” includes “actions with effects that may be major

and which are potentially subject to Federal control and responsibility.” 40 C.F.R. § 1508.18. Major

federal actions include “actions approved by permit or other regulatory decision.” 40 C.F.R. §

1508.18(b)(4). “Major reinforces but does not have a meaning independent of significantly.” 40

C.F.R. § 1508.18.

        48.     The environmental impact statement must describe, among other things: (1) the

environmental impact of the proposed action; (2) any adverse environmental effects that cannot be

avoided should the proposal be implemented; and (3) alternatives to the proposed action.

Id. § 4332(2)(C)(i)-(iii). The alternatives analysis is the heart of any environmental impacts statement

and must, among other things, rigorously explore and objectively evaluate all reasonable alternatives,

including a no action alternative, and include appropriate mitigation measures to provide informed

public participation and agency decision-making. 40 C.F.R. § 1502.14.

        49.     To determine whether a proposed action significantly affects the environment, and

whether an environmental impact statement is required, the federal agency may first prepare an

environmental assessment. 40 C.F.R. § 1508.9 (2010). An environmental assessment must provide

sufficient evidence and analysis to determine whether to prepare an EIS. Id. The agency must take a

“hard look” at the relevant environmental concerns and alternatives to the proposed action.


                                                   14
         Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 15 of 28



        50.     If the agency concludes in an environmental assessment that a project may have

significant impacts on the environment, then an environmental impact statement must be prepared.

40 C.F.R. § 1501.4. To determine whether a proposed action may significantly affect the

environment, the agency must consider both the context and intensity of the proposed action,

including whether the project will take place in “ecologically critical areas,” and whether the project

will affect endangered species. 40 C.F.R. §§ 1508.27 (a), (b).

        51.     If an environmental assessment concludes that there are no potentially significant

impacts to the environment, the federal agency is not required to prepare an environmental impact

statement but it must provide a detailed statement of reasons why the project’s impacts are

insignificant and issue a finding of no significant impact (“FONSI”). 40 C.F.R. § 1508.13. If the

agency issues an environmental assessment and FONSI, it must make a convincing case for a

finding of no significant impact on the environment.

        52.     The Council on Environmental Quality regulations require a give and take between

an agency and members of the public in the NEPA process. See 40 C.F.R. §§ 1500.1(b) (2010)

(“public scrutiny [is] essential”), 1500.2(d) (2010) (the agency must “[e]ncourage and facilitate public

involvement”), 1506.6 (2010) (the agency must “[m]ake diligent efforts to involve the public” in

preparing environmental documents, give “public notice of ... the availability of environmental

documents so as to inform those persons ... who may be interested or affected,” and “solicit

appropriate information from the public.”). The regulations require federal agencies to give the

public as much information as is practicable, so that the public has a sufficient basis to comment on,

and address, the factors that the agency must consider in preparing an environmental assessment. Id.

§ 1501.4 (2010). When preparing an environmental impact statement, the agency must provide the

public and affected persons or organizations with an opportunity to comment, and must assess,

consider, and respond to those comments. 40 C.F.R §§ 1503.1, 1503.4 (2010).


                                                   15
         Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 16 of 28



        53.     When the Corps incorporates the “terms and conditions” of a biological opinion and

incidental take statement issued by the Service under ESA section 7 into its NWP 12 “verification”

or “permit,”, this constitutes a “major federal action” on which NEPA analysis (an EIS or EA) is

required. Sierra Club v. U.S. Army Corps of Engineers, 803 F.3d at 45-47; 40 C.F.R. § 1508.18.

        54.     Although the Corps prepared a “Decision Document” as part of the nationwide

permit process that purports to be a NEPA analysis for its nationwide permits, including NWP 12, it

did not perform any NEPA analysis for the incorporation of terms and conditions of the PHP

biological opinion and incidental take statement into its verification(s) for the PHP. As a result, it

has not performed a NEPA analysis of the direct, indirect, and cumulative impacts associated with

its implementation of the terms and conditions of the PHP biological opinion and incidental take

statement, or taken the “hard look” at these impacts, which NEPA requires. See 40 C.F.R. §§ 1502.1,

1502.16(a), (b), 1508.7, 1508.25(c).

        55.     In the Montana district court opinion vacating NWP 12, the court held it would be

necessary for the Corps to supplement its Decision Document for NWP 12 after the new ESA

section 7 consultation was completed, to take into account the new information that would come

from such a consultation. Northern Plains, 2020 WL 1875455; and see 40 C.F.R. § 1502.9(b)(ii)

(requiring supplemental environmental impact statements for “significant new circumstances or

information”); see also 50 C.F.R. § 402.16 (“Reinitiation of consultation is required and shall be

requested” where “new information reveals effects of the action that may affect listed species or

critical habitat in a manner or to an extent not previously considered”).

                                 The Administrative Procedure Act

        56.     The Administrative Procedure Act, 5 U.S.C. §§ 701-06, provides for judicial review

of agency actions such as those at issue here. A reviewing court shall hold unlawful and set aside any




                                                   16
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 17 of 28



agency action found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law. 5 U.S.C. § 706(2)(A).

        57.     The APA authorizes suit by “[a] person suffering legal wrong because of agency

action, or adversely affected or aggrieved by agency action within the meaning of a relevant statute.”

5 U.S.C. § 702. “[A]gency action” includes “the whole or a part of an agency rule, order, license,

sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13). Under the

APA, a “reviewing court shall . . . compel agency action unlawfully withheld or unreasonably

delayed.” 5 U.S.C. § 706(1).

                                      STATEMENT OF FACTS

        58.     The proposed Permian Highway Pipeline natural gas pipeline [the “pipeline,”

“project” or “PHP”] would be approximately 428.54 miles long and extend from the Waha

Interconnect in Reeves County, Texas, to the delivery point in Colorado County, Texas. The

pipeline consists of a 42-inch outer diameter natural gas pipeline to be constructed primarily by

conventional trenching methods. Horizontal directional drilling or horizontal bore construction

methods will be used under certain river crossings. The project will also require the construction and

operation of a variety of ancillary facilities and sites associated with the pipeline. Bulldozers, track

hoes, and conventional bore and directional drilling/boring equipment will be used. Construction

began on the project in February or March, 2020 and is expected to take approximately one year to

complete.

        59.     The PHP will cross and involve the dredge and fill of numerous permanent and

intermittent WOTUS. This includes causing the discharge of dredged or fill material

into approximately 449 waters along the pipeline route. Hundreds of these can proceed under NWP

12 without notification to the Corps [hereinafter referred to as the “self-certification process”].




                                                    17
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 18 of 28



        60.     Approximately eighty-six (86) of the proposed WOTUS crossings within the Fort

Worth District and forty-three (43) of the proposed WOTUS crossings within the Galveston

District require pre-construction notification and review under NWP 12 and General Condition 18

related to endangered species. The Corps proposed “verifications” of the pipeline pursuant to NWP

12 and General Condition 18 to authorize discharges of dredge or fill material into these WOTUS.

        61.     Specifically the Corps proposed Project Numbers SWF-2018-00227 (Fort Worth

District verification) and SWG-2018-00737 (Galveston District verification), for the PHP within the

Corps Fort Worth and Galveston districts respectively. The Corps' Fort Worth and Galveston

districts’ requested formal ESA section 7 consultation with the Service on September 18, 2019, and

September 24, 2019, respectively.

        62.     On February 3, 2020 the Service issued a biological opinion for its review of the

Corps’ verifications for dredge and fill by the PHP, in accordance with section 7 of the ESA. This

review was for effects on the federally endangered golden-cheeked warbler (Setophaga [Dendroica]

chrysoparia), Houston toad (Bufo houstonensis), and the federally threatened Tobusch fishhook cactus

(Sclerocactus brevihamatus ssp. tobuschii). The Service also provided its concurrence with the Corps'

determination that the proposed action may affect, but is not likely to adversely affect, the Austin

blind salamander (Eurycea waterlooensis) and Barton Springs salamander (Ewycea sosorum).

        63.     The “Action Area” covered by the Service’s biological opinion was defined as “all

areas to be affected directly or indirectly by the federal action and not merely the immediate area

involved in the action.” 50 C.F.R. § 402.02. This included Project Workspaces, Analysis Area,

USACE Action Area, and the Applicant Action Area.

        64.     The Service defined the “USACE Action Area” as follows:

        The USACE Action Area consists of those portions of the action area under the
        Corps regulatory control due to impacts to WOTUS, and are limited to those
        sections of the project where NWP 12 is required and NWP General Condition 18,
        Endangered Species, is triggered. Condition 18 is triggered in the USACE Action

                                                    18
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 19 of 28



        Area where pipeline activities requiring Corps permitting may affect federally listed
        species. Therefore, the USACE Action Area is limited to those particular portions of
        the project where both NWP 12 authorization is required and Condition 18 is
        triggered as a result. In those locations defined as USACE Action Areas, the Corps’
        regulatory boundary distance is based either on the extent of the likely species effects
        in the Corps’ Ft. Worth District and inflection distance in the Corps’ Galveston
        District. Total acreage of USACE Action Area per Corps districts are: Fort Worth
        (1,204.3 acres), and Galveston (923.7 acres).

        65.     After reviewing the status of the golden-cheeked warbler, Houston toad, and the

Tobusch fishhook cactus, the environmental baseline within the Action Area, the effects of the

proposed action, and cumulative effects, the Service’s biological opinion was that the action, as

proposed, is not likely to jeopardize the continued existence of these species; and that no designated

critical habitat is located within the Action Area; therefore, none will be affected.

        66.     Based on its “no-jeopardy” determination, and to comply with ESA Section 7(b)(4),

16 U.S.C. § 1536(b)(4)(i), the Service issued an “incidental take statement” to the Corps. This

incidental take statement is included in the same document as the February 3, 2020 biological

opinion. Included in the incidental take provisions for the “take” of the listed species, “reasonable

and prudent measures” that are “necessary or appropriate to minimize” the impact on the species;

and “terms and conditions” that the action agency must comply with to implement the reasonable

and prudent measures. 16 U.S.C. § 1536(b)(4)(i)(ii),(iv); 50 C.F.R. § 402.14(i)(1)(i)(ii), (iv).

        67.     To obtain protection against any unlawful “taking” under Section 9 of the ESA, 16

U.S.C. § 1538, the Service required the Corps to incorporate the “terms and conditions” of the

incidental take statement into its verifications:

        The measures described below are nondiscretionary and must be implemented by the
        U.S. Army Corps of Engineers (Corps) and/or the Applicant (Permian Highway
        Pipeline, LLC.), as applicable. With respect to the USACE Action Area, the Corps
        must make the measures described below that are applicable to the USACE Action
        Area binding conditions of any authorization issued by the Corps to implement the
        project covered by this biological opinion.




                                                     19
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 20 of 28



        68.     On February 13, 2020 the Corps issued its final verifications for Project Numbers

SWF-2018-00227 (Fort Worth District verification) and SWG-2018-00737 (Galveston District

verification). These constitute final agency actions under the APA 5 U.S.C. § 704.

        69.     The Corps complied with the biological opinion and incorporated the terms and

conditions into its final verifications.

        70.     From the Corps’ Fort Worth verification at page 2:

        The terms and conditions of the [biological opinion] that are applicable to USACE
        Action Area(s) in the Fort Worth District are incorporated by reference in this
        permit. Failure to comply with the terms and conditions that are applicable to the
        USACE action area within the Fort Worth District would constitute non-compliance
        with your USACE permit.

        71.     From the Corps’ Galveston verification at page 2:

        Your authorization under this Corps permit is conditional upon your implementing
        and abiding by all project elements identified in the enclosed FWS [biological
        opinion] that are subject to the USACE Action Area(s) and your compliance with all
        of the mandatory terms and conditions associated with incidental take of the
        attached FWS [biological opinion] pertaining to the USACE Action Area(s), which
        terms and conditions are incorporated by reference in this permit. Failure to comply
        with the terms and conditions that are applicable to the USACE action area within
        the Galveston District would constitute non-compliance with your USACE permit.

        72.     The Service’s “terms and conditions” referred to in the verifications include

numerous measures that will have environmental impacts, to Corps jurisdictional waters and to the

USACE Action Area, in addition to their effects on the endangered species. The terms and

conditions include incorporation of “all” conservation measures described within the PHP’s

biological assessment dated August, 2019 and the biological opinion. The “conservation measures”

in the biological opinion incorporated into the terms and conditions include herbicide and pesticide

application measures, oil spill prevention and response measures, an inadvertent return mitigation

plan for horizontal directional drilling, and environmental awareness training. In addition, the

biological opinion’s conservation measures include extensive “void mitigation” measures to protect

against impacts to the Edwards aquifer (and the two species of endangered salamanders), and

                                                  20
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 21 of 28



provides that construction vehicles may cross waters, provides for bypass pumping and culverts and

other measures applicable to water crossings. These measures are all incorporated into the Corps

verifications.

        73.      Additionally, the “conservation measures” in the August, 2019 biological assessment

submitted by the Corps to the Service, include for the golden warbler: the applicant purchasing

1,363 acres for the warbler and transferring this to the Service; avoiding construction activities in the

warbler habitat 3/1-7/31 but allowing construction activities adjacent to it; and Oak wilt prevention

measures such as not cutting oak trees from February-June. It also involves fencing and monitoring

for the Houston toad and collection and translocation of the Tobusch fishhook cactus before

construction. These measures are all incorporated into the Corps verifications.

        74.      The Corps did not prepare any NEPA analysis, whether an environmental impact

statement or environmental assessment, for its implementation of the terms and conditions through

their incorporation into the verifications.

        75.      The permittee Permian Highway Pipeline LLC has begun construction of the PHP

and dredge and fill under NWP’s self-certification process or the Corps’ issued verifications or both.

Its actions are having or will have an adverse environmental impact on the jurisdictional waters and

the USACE Action Area; and these actions constitute a commitment of resources that may limit the

Corps’ choice of reasonable alternatives. See 40 C.F.R. § 1506.1.

        76.      The Corps’ action or failure to act is permitting environmental impacts on

jurisdictional waters and USACE Action Areas. These impacts include but are not limited to trench

cut crossings, installing a 42-inch diameter pipeline below the ground, with attendant clearing of

trees and vegetation, removing topsoil, filling wetlands, clearing and maintaining the right-of-way,

diverting waters, dumping trench materials into them, and horizontal directional drilling activities

and discharges. These activities impact soils and sediments, surface water and groundwater,


                                                   21
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 22 of 28



wetlands, vegetation, wildlife, fisheries, land use, recreation, visual areas, air quality and noise, and

risks from spills from equipment and cumulative impacts.

                                        CLAIMS FOR RELIEF

                                                CLAIM I

   Because the Corps’ Reissuance of NWP 12 Violated the Endangered Species Act and
  Applicable Regulations, and was arbitrary and capricious contrary to the Administrative
    Procedure Act, the Corps’ use of NWP 12 for the PHP is Arbitrary, Capricious, and
                                        Unlawful.

        77.     Plaintiffs allege each and every allegation contained in the preceding paragraphs.

        78.     The PHP’s discharge of dredge and fill materials into WOTUS are proceeding under

NWP 12.

        79.     The Corps has an ongoing duty pursuant to ESA Section 7(a)(2) to ensure that its

actions are not likely to jeopardize the continued existence of endangered and threatened species or

result in the destruction or adverse modification of such species critical habitat. 16 U.S.C. §

1536(a)(2).

        80.     The Corps’ 2019 reissuance of NWP 12 was an agency action that “may affect” listed

species, and therefore the Corps was required to undertake programmatic ESA section 7

consultation to ensure that activities authorized and undertaken pursuant to NWP 12 will not result

in cumulative adverse impacts that would jeopardize the continued existence of listed species or

result in adverse modification of designated critical habitat. Id.

        81.     The Corps’ finding that NWP 12 will have “no effect” on endangered and

threatened species, and its subsequent failure to consult with the FWS and NMFS on NWP 12, were

contrary to Section 7 of the ESA, 16 U.S.C. § 1536, and the ESA’s implementing regulations; and

were arbitrary, capricious, an abuse of discretion and otherwise not in accordance with law within

the meaning of the APA. 5 U.S.C. § 706(2).



                                                    22
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 23 of 28



        82.     Because they were issued in reliance on the Corps’ NWP 12, which unlawfully failed

to evaluate the nationwide impacts on endangered species, the Corps’ actual or tacit approval of the

PHP’s crossings of jurisdictional waters and its February 13, 2020 verifications issued to Permian

Highway Pipeline LLC for the dredge and fill activities are arbitrary, capricious, and unlawful.

        83.     In sum, the Corps’ approval of NWP 12 and its application to the PHP are arbitrary

and capricious, an abuse of discretion, in excess of statutory authority, or limitations, or short of

statutory right, without observance of procedure required by law, or otherwise not in accordance

with law contrary to the APA, 5 U.S.C. § 706(2)(A), (C), (D), and constitute agency action unlawfully

withheld or unreasonably delayed contrary to the APA, 5 U.S.C. §706(1).

                                               CLAIM II

  The Corps violated NEPA, Applicable Regulations, and the APA by Failing to Perform a
  NEPA Analysis for its Incorporation of the Service’s Terms and Conditions into the Fort
                                    Worth Verification

        84.     Plaintiffs allege each and every allegation contained in the preceding paragraphs.

        85.     When the Corps incorporates the terms and conditions of a biological opinion and

incidental take statement into its NWP 12 verification or permit, as it did here, this constitutes a

“major federal action” on which NEPA analysis is required. 42 U.S.C. § 4332(2)(C); 40 C.F.R. §

1508.18; Sierra Club v. U.S. Army Corps of Engineers, 803 F.3d at 45-47. This NEPA analysis must be

performed for the limited Corps’ action verifying or permitting the water crossings and impacts on

the jurisdictional waters as opposed to the entire pipeline, id., accordingly Plaintiff seeks only that

limited analysis in this claim.

        86.     The Corps did not perform a NEPA analysis for the incorporation of terms and

conditions of the PHP biological opinion and incidental take statement into the Fort Worth

District’s February 13, 2020 NWP 12 verification.




                                                    23
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 24 of 28



        87.     The Corps’ Fort Worth verification and its failure to perform the required NEPA

analysis violate NEPA and the NEPA regulations and are arbitrary and capricious, an abuse of

discretion, or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A). The Corps failure to

perform the required NEPA analysis also constitutes agency action unlawfully withheld or

unreasonably delayed contrary to the APA, 5 U.S.C. § 706(1).

                                               CLAIM III

  The Corps violated NEPA, Applicable Regulations, and the APA by Failing to Perform a
    NEPA Analysis for its Incorporation of the Service’s Terms and Conditions into the
                                 Galveston Verification

        88.     Plaintiffs allege each and every allegation contained in the preceding paragraphs.

        89.     When the Corps incorporates the terms and conditions of a biological opinion and

incidental take statement into its NWP 12 verification or permit, as it did here, this constitutes a

“major federal action” on which NEPA analysis is required. 42 U.S.C. § 4332(2)(C); 40 C.F.R. §

1508.18; Sierra Club v. U.S. Army Corps of Engineers, 803 F.3d at 45-47. This NEPA analysis must be

performed for the limited Corps’ action verifying or permitting the water crossings and impacts on

the jurisdictional waters as opposed to the entire pipeline, id., accordingly Plaintiff seeks only that

limited analysis in this claim.

        90.     The Corps did not perform a NEPA analysis for the incorporation of terms and

conditions of the PHP biological opinion and incidental take statement into the Galveston District’s

February 13, 2020 NWP 12 verification.

        91.     The Corps’ Galveston verification and its failure to perform the required NEPA

analysis violate NEPA and the NEPA regulations and are arbitrary and capricious, an abuse of

discretion, or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A). The Corps failure to

perform the required NEPA analysis also constitutes agency action unlawfully withheld or

unreasonably delayed contrary to the APA, 5 U.S.C. § 706(1).


                                                    24
 Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 25 of 28



                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests this Court to find for Plaintiff and to enter a judgment:

   a) Declaring, as set forth in the court’s decision in Northern Plains Resource Council v. U.S.

        Army Corps of Engineers, 2020 WL 3638125 (D. Mont. May 11, 2020), that the Corps

        issued NWP 12 in violation of the Administrative Procedure Act, the Endangered

        Species Act, and applicable regulations;

   b) Declaring the Corps’ February 13, 2020 Fort Worth District Verification and

        Galveston District Verification pursuant to NWP 12, and its allowing PHP to use

        NWP 12 for PHP’s other water crossings, were in violation of the Administrative

        Procedure Act, the Endangered Species Act, and NWP 12 and its terms and

        conditions and are invalid;

   c) Declaring the Corps’ February 13, 2020 Fort Worth District Verification and

        Galveston District Verification were issued in violation of NEPA, the NEPA

        regulations, and the APA; and setting aside or vacating the verifications pursuant to

        the APA, 5 U.S.C. § 706(2)(A);

   d) Vacate all Corps verifications or other approvals of PHP under NWP 12;

   e)   Enjoining any PHP activities in jurisdictional waters or in the Corps’ Action Areas;

   f) Enjoining any PHP activities in reliance on NWP 12, the Corps’ verifications, or the

        Services’ incidental take statement, including any dredging, filling or other alterations

        of waters of the United States, unless and until Defendants fully comply with the

        CWA, NEPA, ESA, and the APA;

   g) Awarding Plaintiff its attorneys’ fees, expenses and costs; and

   h) Providing for such other relief as the Court deems just and appropriate.




                                           25
           Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 26 of 28



                     RESPONSE TO ALLEGED AFIRMATIVE DEFENSES


          Plaintiff denies the Corps’ allegation that the Complaint fails to state a claim on which relief

can be granted.


          Plaintiff’s claims are not moot because the Court may still order some degree of effectual

relief.


          Plaintiff’s claims are not barred by laches.


          Plaintiff has standing.


DATED: September 18, 2020                  Respectfully submitted,

                                            /s/ Joshua D. Smith
                                            MARY WHITTLE
                                            Texas Bar No. 24033336
                                            MARK GUERRERO
                                            Texas State Bar No. 24032377
                                            GUERRERO & WHITTLE, PLLC
                                            2630 Exposition Blvd., Ste. 102
                                            Austin, Texas 78703
                                            Telephone: (512) 605-2300
                                            Fax: (512) 222-5280
                                            mary@gwjustice.com
                                            mark@gwjustice.com

                                            JOSHUA D. SMITH
                                            Ore. Bar No. 071757 (pro hac vice)
                                            SIERRA CLUB
                                            2101 Webster Street, Suite 1300
                                            Oakland, CA 94612
                                            Telephone: (415) 977-5560
                                            Fax: (510) 208-3140
                                            joshua.smith@sierraclub.org


                                            REBECCA L. MCCREARY
                                            Colo. Bar No. 54097 (pro hac vice)
                                            SIERRA CLUB
                                            1650 38th Street, Suite 102W
                                            Boulder, Colorado 80301

                                                     26
Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 27 of 28



                       Telephone: (303) 449-5595
                       Fax: (303) 449-6520
                       rebecca.mccreary@sierraclub.org

                       ATTORNEYS FOR PLAINTIFFS




                              27
          Case 1:20-cv-00460-RP Document 46 Filed 09/18/20 Page 28 of 28




                                   CERTIFICATE OF SERVICE

         I hereby certify that, on this 18th day of September, 2020, a true and correct copy of the

foregoing document was filed and served using the electronic case filing system (ECF) pursuant to

the electronic filing requirements of the United States District Court for the Western District of

Texas.


                                                        /s/ Joshua D. Smith
                                                        Joshua D. Smith




                                                   28
